Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 limits the method with, “wherein the positions of the individual fluorescent markers are determined from the intensities of the fluorescence light which are registered for not more than 4n or for not more than 3n or for not more than 2n different positions of the minimum” but it isn’t clear which is to be considered since each number represent a different number spatial directions. For purposes of prosecution the examiner shall construe these to be in the alternative. 
Claim 12 limits the method with, “wherein the structures include equal structure” but this is meaningless without context which the rest of the claims do not provide. One 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-10, & 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hell (PGPub 20140042340) (Hell) in view of Lee et al (PGPub 2010/0210475) (Lee).
Regarding Claim 1, Hell discloses a method of spatially measuring a plurality of nano-scale structures in a sample, the method comprising:
marking the individual structures (particles) at different locations with fluorescent markers (fluorescent marker)(Paragraph 84);
exciting the fluorescent markers with excitation light for emission of fluorescence light (Paragraph 84, driven to emit photons);
wherein 
either an intensity distribution of the excitation light or 
an intensity distribution of further light which has an influence on the emission of fluorescence light by the fluorescent markers 
comprises a local minimum which is arranged at different positions in the sample (Paragraph 84); 
 registering fluorescence light emitted out of the sample separately both for the individual fluorescent markers and for the different positions of the minimum Paragraph 84). Hell discloses moving the minimum around and tracking how many photons are being emitted by the fluorescent marker; and
determining positions of the individual fluorescent markers in the sample from intensities of the fluorescence light registered for the respective fluorescent marker for the different positions of the minimum (Paragraph 84). The position is found by finding the position for the minimum where the marker stop emitting photons; 
wherein the step of exciting includes arranging the local minimum at the different positions in a close-up range around the position of the respective positioning aid, dimensions of the close- up range not being larger than the diffraction limit at the wavelength of the excitation light and the wavelength of the fluorescence light (Paragraph 44). It is disclosed the position of the particle in the sample will have a precision beyond the diffraction limit of the excitation light thus the positions taken up around the sample to find the position much be at least at the diffraction limit if not less;
Hell fails to explicitly disclose coupling the individual structures to individual positioning aids whose positions in the sample are - known or - determined after the step of coupling from light reflected by the positioning aids;
However, Lee discloses a fiducial mark for binding to materials that may be tagged with a fluorescent dye (Paragraphs 6, 66, Figs. 1a-1C);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Hell with coupling the individual structures to individual positioning aids whose positions in the sample are - known or - determined after the step of coupling from light reflected by the positioning aids because a fiducial mark for binding a target under examination as disclosed would allow for the rapid monitoring of multiple 
Regarding Claim 2, Hell as modified by Lee discloses the aforementioned but fails to explicitly disclose wherein the dimensions of the close-up range are not larger than a half or a quarter of the diffraction limit at the wavelength of the excitation light and the wavelength of the fluorescence light;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Hell as modified by Lee with wherein the dimensions of the close-up range are not larger than a half or a quarter of the diffraction limit at the wavelength of the excitation light and the wavelength of the fluorescence light since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, one would wish to get as small as resolution as possible for a more accurate measurement of the position. 
Regarding Claim 3, Hell as modified by Lee discloses the aforementioned. Further, Hell discloses wherein the positions of the individual fluorescent markers are determined from the intensities of the fluorescence light which are registered for not more than 4n or for not more than 3n or for not more than 2n different positions of the minimum, wherein n is the number of the spatial directions in which the positions of the individual fluorescent markers in the sample are determined (Paragraph 84). Hell 
Regarding Claim 4, Hell as modified by Lee discloses the aforementioned. Further, Hell discloses wherein the step of determining the positions of the individual fluorescent markers in the sample includes fitting a spatial function comprising a local extremum to the intensities of the fluorescence light registered for the respective fluorescent marker for the different positions of the minimum (Paragraph 94).
Regarding Claim 5, Hell as modified by Lee discloses the aforementioned. Further, Hell discloses wherein the spatial function comprising the local extremum is determined by scanning - at least one of the light reflecting positioning aids or - at least one of the fluorescent markers or - a further fluorescent marker with the minimum and registering the light reflected out of the sample or the fluorescence light emitted out of the sample with temporal resolution while scanning. The function is determined by scanning at least one of the fluorescent markers with temporal resolution while scanning. 
Regarding Claim 6, Hell as modified by Lee discloses the aforementioned. Further, Hell discloses wherein the fluorescent markers by which the individual structures are marked at different locations are selected from - fluorescent markers that differ in spectral properties selected from excitation spectra and emission spectra of the fluorescent markers, and - fluorescent markers that have an active state in which they are excitable with excitation light for emission of fluorescence light and an inactive state in which they are, at least with the same excitation light, not excitable for emission of Paragraph 54, switchable particles).
Regarding Claim 7, Hell as modified by Lee discloses the aforementioned but fails to explicitly disclose wherein the positions of the positioning aids are approached with the minimum by other means for relative movement of the minimum with regard to the sample than the means used for positioning the minimum within the close-up ranges;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Hell as modified by Lee with wherein the positions of the positioning aids are approached with the minimum by other means for relative movement of the minimum with regard to the sample than the means used for positioning the minimum within the close-up ranges because this would be common sense in combination. The motors for moving the minima in Hell would have to be very precise with as little movement as possible while the motors to move from one section of an array to another quickly would need to be much quicker but less precise. Thus, one would have two different means for performing these tasks in order to simplify the device. 
Regarding Claim 8, Hell as modified by Lee discloses the aforementioned. Further, wherein the positions of the positioning aids are fixed relative to fixed points of the sample and that the positions of the positioning aids are approached relative to the fixed points of the sample. This would be met in combination since the positioning aids would be fixed to the sample. 
Claim 9, Hell as modified by Lee discloses the aforementioned. Further, Hell fails to disclose a predefined pattern in the sample selected from periodical, hexagonal and square patterns; 
However, Lee discloses square patterns (Fig. 4d);
Hell as modified by Lee still fails to explicitly disclose wherein the positions of the positioning aids are arranged - at minimum distances which are not smaller than twice the diffraction limit at the wavelength of the excitation light and the wavelength of the fluorescence light and - in a predefined pattern in the sample selected from periodical, hexagonal and square patterns;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Hell as modified by Lee with wherein the positions of the positioning aids are arranged - at minimum distances which are not smaller than twice the diffraction limit at the wavelength of the excitation light and the wavelength of the fluorescence light and - in a predefined pattern in the sample selected from periodical, hexagonal and square patterns because the patterns chosen would be a trivial matter based upon the highest sample density and the minimum distance not being smaller than twice the diffraction limit would ensure that measurements from one section don’t get interference from another. 
Regarding Claim 10, Hell as modified by Lee discloses the aforementioned but fails to explicitly disclose wherein the positioning aids in the sample are fixed coupling sites to which the structures are coupled via an immunoreaction;

Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Hell as modified by Lee with wherein the positioning aids in the sample are fixed coupling sites to which the structures are coupled via an immunoreaction because using antibodies and antigens to bind a target are quick and accurate ways to ensure you binding the correct target. 
Regarding Claim 12, Hell as modified by Lee discloses the aforementioned. Further, as explained above the limitation, “wherein the structures include equal structure” does not provide any context and thus the examiner will construe it to be met by the previous disclosure. Further, the limitation, wherein the equal structures are subjected to different surrounding conditions in different areas of the sample is inherent. 
Regarding Claim 13, Hell as modified by Lee discloses the aforementioned. Further, Hell discloses wherein the positions of the individual fluorescent markers in the sample are determined for at least two different points in time from the intensities of the fluorescence light registered for these at least two points in time (Paragraph 84). Scanning around inherently takes time thus the position is determined at two different points in time; and 
wherein - the structures are subjected to different surrounding conditions at the at least two points in time or - the at least two points in time succeed to an alteration of the surrounding conditions to which the structures are subjected. This would be met since as previously discussed the minima is being moved and this would constitute a different surrounding condition. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 11 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the positioning aids comprise light reflecting entities selected from gold particles, silver particles and quantum dots, in combination with the rest of the limitations of the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Jonathon Cook
AU:2886
June 19, 2021



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886